MEMORANDUM **
Dale Owen Dustin, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failing to comply with Federal Rule of Civil Procedure 8. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996). We affirm.
The district court did not abuse its discretion because the prolix allegations in Dustin’s amended complaint did not comply with Federal Rule of Civil Procedure 8. See id. at 1177 (affirming dismissal with prejudice of plaintiffs complaint for repeated failures to correct noted pleading shortcomings). Moreover, the record indicates that further amendment would have been futile.
Dustin’s remaining contentions are unpersuasive.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.